IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,236


EX PARTE BYRON LAWRENCE GRAVES, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 0799290 IN THE CRIMINAL 
DISTRICT COURT NUMBER 4 TARRANT COUNTY 


 Per Curiam.

 

O P I N I O N


	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3 of the
Texas Code of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated robbery with a deadly weapon and sentenced
to seventy-seven years imprisonment.  In an unpublished opinion, the Second Court of
Appeals dismissed Applicant's appeal for want of jurisdiction because Applicant's pro se
notice of appeal was untimely filed.  Graves v. State, No. 02-03-329-CR (Tex. App. -  Fort
Worth, no pet.). 
 In the instant application, Applicant contends that he was denied his right to appeal
because his trial counsel failed to timely file a notice of appeal even though Applicant had
requested that counsel do so. 
	Adopting Applicant's proposed findings of facts and conclusions of law, the trial court
has found that Applicant is entitled to an out-of-time appeal.  We agree.  Applicant is granted
the opportunity to file an out-of-time appeal from his conviction in sentence in cause number
0799290 from the 4th Judicial District Court of Tarrant County, Texas.  Applicant is ordered
returned to that point in time at which he may give a written notice of appeal so that he may
then, with the aid of counsel, obtain a meaningful appeal.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the sentence had been
imposed on the date that the mandate of this Court issues.  We hold that should Applicant
desire to prosecute an appeal, he must take affirmative steps to see that a written notice of
appeal is given within thirty days after the mandate of this Court has issued.
 

DELIVERED: September 14, 2005
DO NOT PUBLISH